DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.
Applicant’s election without traverse of Group 1 encompassing Claims 1-12, 14, and 15 in the reply filed on January 15, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/546,158, filed August 16, 2017, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because: the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method comprising: segmenting the ultrasound imaging with a convolutional neural network to detect a surface of the object; calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the object by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging that is angled between the first and second steered frames; temporally calibrating the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface and calculating a set of projection values of the point cloud to a vector; and automatically registering the segmented and calibrated ultrasound imaging to the co-modality imaging.
The limitations of segmenting the ultrasound imaging with a convolutional neural network to detect a surface of the object is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim elements preclude the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps of calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes how to gather vector data and perform calculations with that data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claims that depend directly or indirectly from claims 1 are also rejected due to said dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), and Belevich et al. (US20170112476A1).
Regarding Claim 1, Mahfouz et al. hereinafter Mahfouz discloses A method for automatically registering ultrasound imaging of an object with co-modality imaging of the object (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”, Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The , the method comprising:
segmenting the ultrasound imaging with a […] neural network to detect a surface of the object (Para [0084] – “The bone echoes 162a are then extracted from each frame 146 (Block 172) and used to generate the bone contour existing in that RF signal…the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”);
temporally calibrating (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the process is done temporally) the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface (Abstract – “A 3-D model of the bone is then optimized [calibrated] with respect to the point cloud.”) and calculating a set of projection values of the point cloud to a vector (Para [0088] – “The SVM returns the cartilage location on the RF signal data, which may be used, along with the tracking information from the tracking system (e.g., the optical markers 86 and the position sensor 88) to generate 3-D coordinates for each point on the cartilage interface.”, therefore the vectors are in a 3-D coordinate system); and
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the segmented and calibrated ultrasound imaging to the co-modality imaging (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”).
Conversely Mahfouz does not teach segmenting an image with a convolutional neural network
segmenting with a convolutional neural network (Pg. 14620 abstract – “this article proposes a new segmentation method for the X-ray images using a Convolutional Neural Network (CNN)”)
Mahfouz and Cernazanu-Glavan are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan et al. to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Pg. 1 right column last paragraph)
Conversely Mahfouz and Cernazanu-Glavan do not teach calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the object by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging that is angled between the first and second steered frames;
However Belevich et al. hereinafter Belevich discloses calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the object (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging (Para [0129] – “the position of each adjustable array may be determined by an iterative optimization routine in which reference data describing the phantom is compared with images of the phantom obtained with each array.”, Fig. 1 shows a probe with three transducer arrays that would each have beams steered separately) that is angled between the first and second steered frames ;
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Regarding Claim 2, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz discloses the ultrasound imaging is generated by propagating ultrasound waves along a plurality of scanlines (Para [0005] – “B-mode images are constructed by extracting an envelope of received scanned lines of radiofrequency ("RF") signals using the Hilbert transformation. These envelopes are then decimated (causing a drop in the resolution) and converted to grayscale (usually 256 bit) to form the final B-mode image”) through the object (Fig. 9 shows an acquired B-mode image of the knee); and
segmenting the ultrasound imaging further comprises generating a probability map (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”) with the […] neural network (Para [0084] – “While the probabilistic signal processing method may include the Bayesian estimator described previously, in still other embodiments, the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”) and extracting the surface from the probability map for each of the plurality of scanlines (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”).
Conversely Mahfouz does not teach generating a probability map with the convolutional neural network
However Cernazanu-Glavan et al. discloses generating a probability map with the convolutional neural network (Pg. 1 right column second paragraph – “As we mentioned above, the mode of operation of these networks consists in realizing some feature maps that are extracted from an image with the help of specialized filters”)
Mahfouz and Cernazanu-Glavan et al. are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan et al. to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Pg. 1 right column last paragraph)
Regarding Claim 3, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
the vector (Para [0102] – “The eigenvectors, sometimes called eigenbones, define a vector space of bone morphology variations extracted from the dataset.” Therefore there is a vector assigned to each point to identify the variations) is a three-dimensional vector (Para [0088] – “The SVM returns the cartilage location on the RF signal data, which may be used, along with the tracking information from the tracking system (e.g., the optical markers 86 and the position sensor 88) to generate 3-D coordinates for each point on the cartilage interface.”, therefore the vectors are in a 3-D coordinate system) oriented parallel to an average direction of the plurality of scanlines (Para [0092] – “That is, because the surface of the bone has a regular shape, the bone contour, in the two-dimensions of the ultrasound image, should be continuous and smooth. A false bone echo will create a non-continuity, and exhibits a high degree of irregularity with respect to the bone contour”, Para [0093] – “One manner of filtering out false bone echoes is to apply a moving standard deviation filter”, therefore the vectors are aligned after the false echoes are filtered).
Regarding Claim 6, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not disclose the third frame is perpendicular to the object.
However Belevich discloses the third frame is perpendicular to the object (Para [0023] – “In some embodiments, adjusting the transducer element position data comprises adjusting an array horizontal position variable, an array vertical position variable and an array angle variable.”, Therefore it is interpreted the center array in Fig.1 positioned parallel to a surface would produce a frame perpendicular to the object)
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Regarding Claim 7, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
the step of temporally calibrating the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the process is done temporally) further comprises calculating a temporal lag for the ultrasound imaging based on the set of projection values (Para [0131] – “the program code 83 estimates an optimal time delay using the particles filter, to identify signal envelope peaks” therefore by identifying the envelope peaks [projection values] and calculating an optimal delay the delay between peaks can be calculated).
Regarding Claim 8, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the co-modality imaging is a pre-operatively computed tomography (CT) or magnetic resonance imaging (MRI) scan, and the ultrasound imaging is generated intraoperatively (Para [0006] – “A-mode ultrasound intra-operative registration has been used for computer aided orthopedic surgery and, in limited cases, in neurosurgery. Ultrasound-MRI registration has been developed utilizing B-mode ultrasound images.” Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified)”, the registration occurs in real time therefore it is interpreted the MRI is acquired and segmented preoperatively).
Regarding Claim 9, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
each of the following steps are performed during or immediately after generation of the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the in real time, while the user is performing the scan.”, therefore the steps involved in registration are performed during the ultrasound imaging:
segmenting the ultrasound imaging (Para [0011] – “A bone contour is extracted from each of the plurality of RF signals. Then, using the tracked data and the extracted bone contours, a point cloud representing the surface of the bone is generated. A model of the bone is morphed to match the surface of the bone as represented by the point cloud.” The extracting [segmenting] step is part of the registration process therefore it is performed in real time;
temporally calibrating (Para [0065] – “To calibrate the optical marker 86 with the position sensor 88, for real-time tracking of the hybrid probe 94, a homogeneous transformation T.sub.OP.sup.W between the local frame, OP, and the world frame, W, is needed.”) the ultrasound imaging with respect to a tracking coordinate system (Para [0065] – “a method 100 of calibrating the optical tracking system according to one embodiment of the present invention is described.”) and
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the ultrasound imaging to the co-modality imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”).
Conversly Mahfouz does not teach calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the object performed during or immediately after generation of the ultrasound imaging;
calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the object (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) performed during or immediately after generation of the ultrasound imaging (Para [0128] – “In some embodiments, one or more of the arrays in an adjustable probe may be permanently secured to the housing in a fixed orientation and position (e.g., the center array or the left or right end array), while the remaining arrays may be movable to conform to a shape of an object to be imaged.”, therefore adjustments can be made during imaging);
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Regarding Claim 10, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the object is further defined as a bone (Abstract – “The method includes acquiring a plurality of raw radiofrequency ("RF") signals from an A-mode ultrasound scan of the bone while tracking the acquiring in 3D space”).
Regarding Claim 11, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
A system for performing the method (Fig. 1 – ultrasound system and Fig.3 – computer system that is part of the ultrasound system of Fig. 1) of claim 1 (cited above)
an imaging device configured to generate the ultrasound imaging (Fig. 1 – 60, Para [0055] – “The at least one ultrasound probe 60 is configured to acquire ultrasound raw radiofrequency ("RF") signals”); and
one or more controllers (Para [0054] – “The ultrasound instrument 50 includes a housing 52 containing a controller, (for example, a computer 54)”) configured to:
segment the ultrasound imaging with the […] neural network to detect the surface of the object (Para [0084] – “The bone echoes 162a are then extracted from each frame 146 (Block 172) and used to generate the bone contour existing in that RF signal…the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”, Para [0059] – “Program code 83 typically comprises one or more instructions that are resident at various times in the memory 80 and/or the mass storage device 82 of the computer 54, and that, when read and executed by the CPU 78, causes the computer 54 to perform the steps necessary to execute steps or elements embodying the various aspects of the present invention.” Therefore the program code preforms the steps of the invention including segmentation);
temporally calibrate the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the process is done temporally) with respect to the tracking coordinate system by creating the point cloud of the surface (Abstract – “A 3-D model of the bone is then optimized [calibrated] with respect to the point cloud.”) and calculating the set of projection values of the point cloud to the vector (Para [0088] – “The SVM returns the cartilage location on the RF signal data, which may be used, along with the tracking information from the tracking system (e.g., the optical ; and
automatically register (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the ultrasound imaging to the co-modality imaging (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”).
Conversely Mahfouz does not teach segmenting an image with a convolutional neural network
However Cernazanu-Glavan et al. hereinafter Cernazanu-Glavan discloses segmenting with a convolutional neural network (Pg. 14620 abstract – “this article proposes a new segmentation method for the X-ray images using a Convolutional Neural Network (CNN)”)
Mahfouz and Cernazanu-Glavan et al. are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan et al. to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Pg. 1 right column last paragraph)
Conversely Mahfouz and Cernazanu-Glavan do not teach calibrate the ultrasound imaging to reflect the variation in propagation speed of the ultrasound waves through the object by comparing the first and second steered frames of the ultrasound imaging with the third frame of the ultrasound imaging that is angled between to the first and second steered frames; and
However Belevich et al. hereinafter Belevich discloses calibrate the ultrasound imaging to reflect the variation in propagation speed of the ultrasound waves through the object (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) by comparing the first and second steered frames of the ultrasound imaging with the third frame of the ultrasound imaging (Para [0129] – “the position of each adjustable array may be determined by an iterative optimization routine in which reference data describing the phantom is compared with images of the phantom obtained with each array.”, Fig. 1 shows a probe with three transducer arrays that would each have beams steered separately) that is angled between the first and second steered frames (Fig. 1 the center transducer array is interpreted as the third frame which would have a frame angled between the left and right apertures);
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Regarding Claim 15, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claims 1 and 2. 
each of the scanlines has a maximum gradient and a maximum intensity (it is known that  scanlines of ultrasound images would contain a maximum gradient and a maximum intensity), 
wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines.
However Cernazanu-Glavan discloses wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines (Pg.1 Abstract – “The neural network is used as pixel classifier thus causing the label of each pixel (bone or none-bone) from a raw pixel values in a square area”, Fig. 3 – the bone area is selected based on the intensity and gradient of each pixel).
Mahfouz and Cernazanu-Glavan are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan et al. to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Pg. 1 right column last paragraph)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Wein et al. NPL 2008 (“Image-based method for in-vivo freehand ultrasound calibration”)
Regarding Claim 4, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not teach the step of calibrating the ultrasound imaging further comprises:
computing a first difference between the first steered frame and the third frame;
computing a second difference between the second steered frame and the third frame;
computing a sum of the first and second differences; and
optimizing the sum to minimize a cost function
However Belevich discloses the step of calibrating the ultrasound imaging (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) 
first steered frame (Fig.1 – frame coming from left array), second steered frame (Fig. 1 – frame coming from right array), and the third frame (frame coming from center array)
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Conversely Mahfouz and Belevich do not teach the step of calibrating the ultrasound imaging further comprises:
computing a first difference between the first steered frame and the third frame;
computing a second difference between the second steered frame and the third frame;
computing a sum of the first and second differences; and
optimizing the sum to minimize a cost function
However Wein et al. hereinafter Wein discloses computing a first difference between the first steered frame and the third frame (Pg. 5 Algorithm – “5-10 images from every sweep are compared ;
computing a second difference between the second steered frame and the third frame (Pg. 5 Algorithm – “5-10 images from every sweep are compared against reconstructions from the other sweep, respectively. Normalized Cross-Correlation (NCC) is computed on every pair”, cross correlation is a measure of similarity therefor a difference is found between pairs);
computing a sum of the first and second differences (Pg.3 – equation 1 calculates the sum of S, Pg.5 Algorithm state that S is equal to the normalized cross-correlation); and
optimizing the sum to minimize a cost function (Pg.5 Algorithm – “Normalized Cross-Correlation (NCC) is computed on every pair, its average is used as a cost function”)
Mahfouz and Wein are both analogous arts considering they are both in the field of ultrasound calibration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the calibration of Wein to achieve the same results. One would have motivation to combine because when the difference in speed of sound “e it is a very convenient alternative to other methods published in the literature.” (Para [0078])
Regarding Claim 5, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claims 1 and 4.
Conversely Mahfouz does not teach the step of calibrating the ultrasound imaging further comprises:
estimating the propagation speed of the ultrasound waves through the object based on the sum; and
calibrating the ultrasound imaging based on the estimated propagation speed.
the step of calibrating the ultrasound imaging (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) 
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Conversely Mahfouz and Belevich do not teach estimating the propagation speed of the ultrasound waves through the object based on the sum; and
calibrating the ultrasound imaging based on the estimated propagation speed.
However Wein discloses estimating the propagation speed of the ultrasound waves through the object based on the sum (Pg.3 Method – “a maximization of the similarity measure S of images Ij from the first sweep with reconstructions Ĩ j from the second sweep (and vice versa) should yield the correct optimization parameters:”, the similarities are summed in equation 1 therefor the optimization is based on the sum); and
calibrating the ultrasound imaging based on the estimated propagation speed (Pg.5 Algorithm – “Normalized Cross-Correlation (NCC) is computed on every pair, its average is used as a cost function for non-linear optimization (i.e. S = NCC in equation 1). This assures that brightness and contrast differences of an ultrasound image and its reconstruction do not impose the registration accuracy. Such differences can occur, as the respective intensities originate from different scan orientations. The Amoeba Simplex algorithm9 then finds the optimal calibration transformation maximizing the image similarity”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the calibration of Wein to achieve the same results. One would have motivation to combine because when the difference in speed of sound “e it is a very convenient alternative to other methods published in the literature.” (Para [0078])
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Bowling et al. (20140039517).
Regarding Claim 12, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 11.
Conversely Mahfouz does not teach a detectable marker coupled to the object; and
a tracking system configured to track the object by tracking a position of the detectable marker in the tracking coordinate system.
However Bowling et al. hereinafter Bowling discloses a detectable marker coupled to the object (Para [0105] – “Often tracker 212 is firmly affixed to a section of bone adjacent where the tissue to which the instrument energy applicator 184 is to be applied”; and
a tracking system configured to track the object by tracking a position of the detectable marker (Para [0107] – “If the localizer 216 receives signals from the trackers 212 and 214, the localizer outputs to the processor 218 signals based on the position and orientation of the trackers to the localizer (localizer to processor 218 connection not shown)”) in the tracking coordinate system (Para [0110] –“Each component pose can be considered tracked relative to a world coordinate system.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the tracking system of Bowling to achieve the same results. One would have motivation to combine because it “is able to generate data that provides a relatively precise indication of the surgical instrument relative to the location of the patient against which the instrument is applied.” (Para [0004])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Mansi et al. (US 20170217102 A1).
Regarding Claim 14, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Mahfouz does not teach the probability map is a same size as an input image
However Mansi et al. hereinafter Mansi discloses the probability map is a same size as an input image (Fig.3 – posterior probability map 308 is the same size as the intraoperative image 304)
Mahfouz and Mansi are both analogous arts considering they are both in the field of segmenting medical images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the probability map of Mansi to achieve the same results. One would have motivation to combine because it “increases robustness of the fusion while simultaneously improving the accuracy.” (Para [0021])
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793